EVUNP Holdings LLC v Frydman (2016 NY Slip Op 03112)





EVUNP Holdings LLC v Frydman


2016 NY Slip Op 03112


Decided on April 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2016

Sweeny, J.P., Saxe, Moskowitz, Gische, Webber, JJ.


923 650841/14

[*1]EVUNP Holdings LLC, et al., Plaintiffs-Respondents,
vJacob Frydman, et al., Defendants-Appellants.


Daniel C. Edelman, New York, for appellants.
Reed Smith LLP, New York (Steven Cooper of counsel), for respondents.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered December 15, 2014, which, to the extent appealed from as limited by the briefs, awarded plaintiffs costs and attorneys' fees, unanimously affirmed, with costs.
The motion court providently exercised its discretion in awarding plaintiffs fees (CPLR 2001) and costs (CPLR 8202) incurred in responding to and moving to strike defendants' multiple, defective motions to dismiss the complaint. Contrary to defendants' contention, they were provided with a sufficient opportunity to be heard on the issue of fees and costs, imposed as a condition for being allowed to refile their motion to dismiss. Whether the sum the court awarded was proper is not
before us on this appeal.
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2016
CLERK